United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 00-2891
                                    ___________


United States of America,                *
                                         *
                   Appellee,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Michael E. McCarthy,                     *
                                         *
                  Appellant.             *
                                    ___________

                            Submitted: January 9, 2001

                                Filed: March 30, 2001
                                    ___________

Before LOKEN, HEANEY, and BYE, Circuit Judges.
                           ___________

HEANEY, Circuit Judge.


      Michael McCarthy challenges the sufficiency of the evidence used to convict him
of bank robbery and firearm charges. We affirm the judgment of the district court.1



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for the
Western District of Missouri.
                                            I.

       On February 23, 1998, Steven Bogguess and a man wearing a red jacket entered
the Mercantile Bank on 200 Northeast Vivion Road, Kansas City, Missouri, and
robbed it. Both men wore stocking masks, and surveillance photographs showed the
man in the red jacket holding a firearm in his left hand. As Bogguess and the man in
the red jacket made their way from the bank to their getaway car, an off-duty police
officer who had just finished his banking shot and killed Bogguess. The man in the red
jacket and the driver of the getaway car escaped, leaving Bogguess’s body in the
parking lot. Testimony of witnesses who saw the robbery unfold provided a general
description of the man in the red jacket, but did not establish his identity.

      Shortly after the robbers fled the scene, the authorities found their getaway car
abandoned in a near-by parking lot. From the front passenger’s side of the car, the
authorities recovered, inter alia, a stocking cap which they sent to the crime laboratory
for deoxyribonucleic acid (DNA) analysis.

       An anonymous tip eventually led the authorities to indict McCarthy on one count
of bank robbery, in violation of 18 U.S.C. § 2113(a), (d); and one count of using and
carrying a firearm in relation to a crime of violence, in violation of 18 U.S.C. § 924(c).
During McCarthy’s three-day jury trial, a DNA expert and several jailhouse informants
provided testimony connecting McCarthy to the bank robbery. The jury convicted
McCarthy on both counts, and the district court sentenced McCarthy to life
imprisonment on the section 2113 violation, and a consecutive five-year sentence on
the section 924 violation. McCarthy now appeals, challenging the sufficiency of the
evidence presented at his trial.




                                           -2-
                                            II.

       When considering a challenge to the sufficiency of the evidence used to convict
a defendant, we review the evidence in the light most favorable to the verdict, and give
the verdict the benefit of all reasonable inferences which might be drawn from the
evidence. See United States v. Wilson, 103 F.3d 1402, 1406 (8th Cir. 1997). This is
a stringent standard, see id., and we will uphold the verdict if there is an interpretation
of the evidence that would allow a reasonable-minded jury to find the defendant guilty
beyond a reasonable doubt, see United States v. Beasley, 102 F.3d 1440, 1451 (8th Cir.
1996), cert. denied, 520 U.S. 1246 (1997).

       During McCarthy’s trial, Frank Booth, the crime laboratory’s senior criminalist
in trace and DNA evidence, testified that he inspected the stocking cap recovered from
the getaway car and found an abundance of dandruff, hairs on both the inside and
outside of the cap, and a high degree of amylase acid--an enzyme found in saliva.
Booth compared the genetic profile he derived from the dandruff against the genetic
profile he derived from McCarthy’s blood sample and found that they matched.2 In
fact, Booth concluded only fifty-one people out of ten billion could have matched the
profile.

        Booth also compared the hairs he collected from the stocking cap to a hair
sample from McCarthy. Of the thirteen hairs Booth found on the outside of the cap,
five hairs were suitable for testing, and only one of the hairs matched McCarthy; Booth
testified the other hairs were “inconclusive,” i.e, they were either too short, frayed,
opaque, had features common to the general population, or Booth could not orient the


      2
        Booth analyzed this evidence using the restriction fragment length
polymorphism (RFLP) procedure. Although McCarthy does not challenge the DNA
profiling techniques Booth used to reach his conclusions, we note this court has taken
judicial notice of the reliability of the RFLP procedure. See Beasley, 102 F.3d at 1445.
                                            -3-
hair in relation to its root. Booth collected fifteen hairs from the outside of the stocking
cap and matched four of them to McCarthy. The remaining eleven hairs were
inconclusive.

       Booth testified he did not test the saliva he found on the stocking cap because
the abundance of dandruff would have obstructed his analysis of the saliva. He
conceded on cross examination, however, that if one individual contributed the saliva
while another individual contributed the dandruff, the genetic profile for the saliva
would be different from the genetic profile of the dandruff even if it was contaminated
with the dandruff of the other individual. Booth also admitted he did not know how
long the dandruff had been in the stocking cap.

        Additionally, six jailhouse informants testified against McCarthy. One informant
testified he had been incarcerated with McCarthy and Bogguess in a drug-rehabilitation
center in December 1997, and he had overheard McCarthy make incriminating
statements about his plans to rob a bank. The other five informants had been
incarcerated with McCarthy at one point or another and testified McCarthy had either
asked them to participate in the robbery, confessed to them his involvement in the
robbery, or asked them to lie about his involvement in other robberies. Of these five
informants, each of them testified against McCarthy in exchange for a potential
sentence reduction.

      In his defense, McCarthy told the jury he was helping his sister clean her house
when the robbery occurred. He believed the stocking cap recovered from the getaway
car looked similar to one he wore during smoke breaks at the drug-rehabilitation center.
McCarthy explained that the drug-rehabilitation center had a coat rack by the door
residents used to go outside to smoke. Residents would take a hat--any hat--from the
coat rack, wear it during their smoke break, and return the hat to the coat rack when
they came back inside. McCarthy admitted he wore the stocking cap at some point in
time, but contended he wore many other hats while at the drug-rehabilitation center and

                                            -4-
did not take the stocking cap with him when he left. McCarthy contended he never
confessed his involvement in the bank robbery to any of the jailhouse informants who
testified against him and suggested they fabricated their testimony in order to get
lenient treatment from the government.

       McCarthy now argues on appeal that the DNA evidence connecting him to the
stocking cap proves only that he wore the stocking cap prior to its recovery by the
authorities, not that he robbed the bank, and that if the authorities wanted to prove the
true identity of the robber who wore the stocking cap, they should have analyzed the
saliva. Furthermore, McCarthy argues the jailhouse informants who testified against
him gave inconsistent testimony, testified to facts easily obtainable from press accounts
of the robbery, and fabricated their testimony.

       In essence, McCarthy’s argument is that the jury should have believed him and
his witnesses over Booth and the jailhouse informants. The problem with this line of
argument, however, is that this court cannot review the credibility of trial witnesses on
appeal. See United States v. Hall, 171 F.3d 1133, 1149 (8th Cir. 1999) (it is not
province of appellate court to revisit jury’s assessment of witness credibility), cert.
denied, 529 U.S. 1027 (2000). The jury heard Booth testify that the large amount of
dandruff in the stocking cap prevented him from testing the saliva, and that the other
hairs he found on the stocking cap were not suitable for testing. The jury also heard
the testimony of the jailhouse informants, knew they were testifying pursuant to
agreements with the government, and saw them subjected to cross examination. Once
Booth and the jailhouse informants testified, it was up to the jury to determine whether
they should believe or disbelieve the veracity of their testimony. See United States v.
Slaughter, 128 F.3d 623, 628 (8th Cir. 1997) (whether witness has agreement with
government or will receive sentence reduction in exchange for his testimony is relevant
to assessing witness’s credibility, but jury is always ultimate arbiter of witness’s
credibility, and appellate court will not disturb jury’s finding in this regard); United
States v. Starcevic, 956 F.2d 181, 184 (8th Cir. 1992) (rejecting defendant’s challenge

                                           -5-
to credibility of government witnesses because although witnesses had vested interest
in testifying against defendant, jury knew this and was able to consider such
circumstances).

       Taking Booth’s and the jailhouse informants’ testimony together with the other
evidence presented at McCarthy’s trial, we conclude the evidence, when viewed in the
light most favorable to the government, would permit a reasonable jury to conclude
beyond a reasonable doubt that McCarthy was the man in the red jacket and therefore
guilty of the bank robbery and firearms charges. See 18 U.S.C. § 2113(a), (d); 18
U.S.C. § 924(c); Beasley, 102 F.3d at 1451-52 (surveillance photographs and witness
testimony indicating defendants pointed their firearms at tellers during bank robbery
established that defendants “used” their firearms within meaning of § 924(c)); Harris
v. United States, 938 F.2d 882, 883 n.2 (elements of § 2113(a) and (d) violations).

                                        III.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -6-